DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed April 8, 2022  with respect to the rejection of claims 8-14 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious
	identifying a second nanofluidic device associated with the reservoir rock formation and saturated with the target fluid; directing the injection of a tertiary recovery fluid into the second nanofluidic device; determining a target fluid tertiary recovery saturation level associated with the injection of the tertiary recovery fluid into the second nanofluidic device; determining a target fluid production efficiency associated with the tertiary recovery fluid; and providing the target fluid production efficiency to a user, in combination with all other limitations as presented by Applicant.
	Regarding claim 8, the prior art of record fails to anticipate or render obvious identify a second nanofluidic device associated with the reservoir rock formation and saturated with the target fluid; direct the injection of a tertiary recovery fluid into the second nanofluidic device; determine a target fluid tertiary recovery saturation level associated with the injection of the tertiary recovery fluid into the second nanofluidic device; program instructions to determine a target fluid production efficiency associated with the tertiary recovery fluid; and provide the target fluid production efficiency to a user, in combination with all other limitations as presented by Applicant.
	Regarding claim 15, the prior art of record fails to anticipate or render obvious identify a second nanofluidic device associated with the reservoir rock formation and saturated with the target fluid; direct the injection of a tertiary recovery fluid into the second nanofluidic device; determine a target fluid tertiary recovery saturation level associated with the injection of the tertiary recovery fluid into the second nanofluidic device; program instructions to determine a target fluid production efficiency associated with the tertiary recovery fluid; and provide the target fluid production efficiency to a user, in combination with all other limitations as presented by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Babadagli et al. in Non-patent Literature “Mature Field Development - A Review” teaches “After valuing the remaining oil, methods to recover it are classified. They include tertiary recovery, infill drilling, horizontals, optimal waterflooding design for mature fields, optimal well placement and other reservoir management practices. Suggested or implemented field application examples for big fields owned by majors and small fields owned by independents are presented. Special attention is given to tertiary oil recovery. An extensive review and critical analysis of tertiary recovery techniques covering the theoretical, practical, and economical aspects of it are provided.” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865